THE Chief Justice
delivered the opinion of the Court.
This case originated by a Justice’s Warrant in favour of Price against Martin, for the recovery of $45, which by the indorsement on the Warrant was alleged to be due for the rent of a house for 3 months at $15. It was brought into Circuit Court by Appeal. The Plaintiff there byway of declaration complained of defendant, “ of a plea of Debt, “ that she render to him $45 which to him she owes and “ from him unjustly detains.” — There was no other allegation of the cause of action.
The defendant not pleading, the Circuit Court rendered final judgment, without the intervention of a jury, for the #45. This matter is assigned as Error.
'The declaration is relied on to shew that the cause of -action-authorised final judgment by default. The declara*69tion (ifit maybe so called), claims a certain sum as Debt, but does not shew, (nor does it appear that there was) such a contract, as by our Statute or by any principle of the common Law authorised final ¡judgment by default. The demand was on an account which does not appear to have been liquidated. The judgment should have been interlocutory ; let it be reversed, and the cause be remanded.